      Case 6:18-cv-00709-SI       Document 26     Filed 12/16/20    Page 1 of 2




Sherwood J. Reese
Sherwood.reese@comcast.net
Drew L. Johnson, P.C.
sherwoodreese@comcast.net
1700 Valley River Drive
Eugene, OR 97401
(541) 434-6466

Attorneys for Plaintiff




                          UNITED STATES COURT DISTRICT COURT

                                  DISTRICT OF OREGON

RONDA J. HECK,
                                                  Civil No. 6:18-cv-709-SI
                   Plaintiff,
                                                  ORDER APPROVING
       vs.                                        ATTORNEY FEES PURSUANT TO
                                                  42 U.S.C. §406(b)
Commissioner of Social Security
Administration,

                  Defendant.
____________________________________

       After considering Plaintiff's Motion, and counsel for Defendant having no objection,

Plaintiff’s Motion is hereby granted in the sum of $24,710.90 in attorney fees, less fees

already received by counsel in the amount of $9,122.03, for a net §406(b) cost to Plaintiff

herein of $15,588.87 as full settlement of all attorney fees pursuant to 42 U.S.C. §406(b).

Any past-due benefits withheld by the Defendant in anticipation of an order under 42 U.S.C.


ORDER APPROVING ATTORNEYS FEES PURSUANT TO 42 U.S.C §406 (b) -                           1
      Case 6:18-cv-00709-SI       Document 26      Filed 12/16/20     Page 2 of 2




§406(b), shall be payable to Plaintiff’s counsel, Drew L. Johnson, PC, less an administrative

assessment pursuant to 42 U.S.C. §406(d), and mailed to their office at 1700 Valley River

Drive, Eugene, OR 97401, consistent with this order. There are no other costs.

                                             16th 2020
       IT IS SO ORDERED this day of December _____,



                                             /s/ Michael H. Simon
                                            ______________________________
                                            U.S. District Judge/Magistrate Judge




PRESENTED BY:

By:    /s/ SHERWOOD J. REESE
       Sherwood J. Reese, OSB #144130
       Of Attorneys for Plaintiff




ORDER APPROVING ATTORNEYS FEES PURSUANT TO 42 U.S.C §406 (b) -                             2
